Title: To Thomas Jefferson from John Hay, 12 February 1805
From: Hay, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Cahokia 12th Feby. 1805
                  
                  Being fully persuaded that any information given you of Capt: Lewis, will be acceptable, I take the Liberty to announce You, that I have lately learnt, that a Letter has come to hand at St Charles, from his Sioux Interpreter one Dorion to his son, letting him know, that they wintered fifty Leagues above the mandanes; as the persons who acquainted me of this are very respectable men, I do not doubt of its being a true Report. If Capt: Lewis has wintered there, he will I presume get to his Journey’s End, by July, as I am certain the Missoury will break up at furthest, at the End of April. I shall nevertheless do my Endeavours to find out, if the Report, is a fact or not.
                  I remain Sir, With perfect Respect Your most obdt And humble Servt
                  
                     John Hay 
                     
                  
               